          Case 1:19-vv-01310-UNJ Document 31 Filed 04/21/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1310V
                                        UNPUBLISHED


    MELISSA CAST,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: March 22, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On August 29, 2019, Melissa Cast filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”), a “Table” injury, as a result of an influenza (“flu”) vaccination on
October 11, 2016. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On March 17, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
            Case 1:19-vv-01310-UNJ Document 31 Filed 04/21/21 Page 2 of 2




    Specifically, Respondent indicates that it is his

        position that petitioner has satisfied the criteria set forth in the Vaccine
        Injury Table (“Table”) and the Qualifications and Aids to Interpretation
        (“QAI”) for a Shoulder Injury Related to Vaccine Administration (“SIRVA”);
        petitioner had no history of pain, inflammation or dysfunction in her left
        shoulder; her pain and reduced range of motion occurred within 48 hours
        of receipt of an intramuscular vaccination; her symptoms were limited to
        the shoulder in which the vaccine was administered; and no other
        condition or abnormality was identified to explain her symptoms. 42 C.F.R.
        § 100.3(a), (c)(10).

Id. at 7.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
